             Case: 4:18-cr-00697-HEA Doc. #: 54 Filed: 07/15/19 Page: 1 of 2 PageID #: 110
                                                     U.S. Department of Justice

                                                                   United States Attorney
                                                                   Eastern District of Missouri

                                                                   Violent Crime Unit
LINDA LANE                                                         Thomas F. Eagleton U.S. Courthouse   Direct: (314) 539-2772
Assistant United States Attorney                                   111 South 10th Street, Rm. 20.333    Office: (314) 539-2200
                                                                   St. Louis, Missouri 63102              Fax: (314) 539-3887


                                                           July 15, 2019

           VIA ELECTRONIC SERVICE
           Mr. Robert Taaffe, Jr.
           1015 Locust, Suite 725
           St. Louis, Missouri 63101


                      In re:         Notice of intent to introduce expert witness testimony
                                     United States v. Steve Williams
                                     Cause No. S1-4:18 CR 697 HEA

           Dear Counsel:

                  Pursuant to the United States’ notice of intent to introduce expert witness testimony
           mailed to you on July 22, 2019, please find enclosed herewith the curriculum vitas of Firearm
           Examiner Stephen Kramer.

                   Mr. Kramer is a firearms examiner for the Saint Louis County Police Department. His
           testimony may include, among other things: (1) his background and experience; (2) the make and
           model of the firearm seized in this case; (3) the origin of the firearm and its interstate nexus; (4)
           the contents of the firearm; and (5) that the firearm operates as designed. Mr. Kramer’s
           curriculum vitae is available upon request.

                  Finally, this letter serves as the United States= renewed request for any defense discovery
           and, more specifically, notice of expert testimony by Defendant, pursuant to Federal Rule of
           Criminal Procedure 16. Specifically, the United States requests that you disclose to it a written
           summary of testimony that you intend to present at trial pursuant to Federal Rules of Evidence
           702, 703, and 705. Thank you for your anticipated cooperation in this regard.

                      Please do not hesitate to contact me if you have any questions.

                                                    Very truly yours,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney

                                                    /s/ Linda Lane
                                                    BY: LINDA R. LANE
                                                    Assistant United States Attorney
         Case: 4:18-cr-00697-HEA Doc. #: 54 Filed: 07/15/19 Page: 2 of 2 PageID #: 111
April 3, 2017
Page 2


       Encl.

       cc: Clerk, United States District Court (w/out encl.)
           Robert Taaffe, Attorney for Defendant
